Citation Nr: 9922149	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel











INTRODUCTION

The appellant had active military service from September 1965 
to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes the February 1998 statement of D.M., a 
physical therapist, concluding that the appellant's back 
condition was permanent and prevented the appellant from 
pursuing any gainful employment.  The Board finds that an 
inferred claim of entitlement to a permanent and total 
disability evaluation for pension purposes has been raised.  
As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.  

2.  The probative evidence of record does not show that the 
appellant's current low back disability is related to 
military service.

3.  Arthritis was not disabling to a compensable degree 
during the first post service year.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the appellant's 
enlistment examination revealed no diagnosis of a back 
disorder.  On March 28, 1966, the appellant was seen for back 
pain and headaches.  The appellant was diagnosed with a back 
strain.  On March 29, 1966, the appellant returned with a 
temperature of 99 degrees.  No complaints of back pain were 
noted.  Treatment notes from March 30, 1966 show that the 
appellant was being treated for an influenza syndrome.  No 
diagnosis of a back disorder was made, and no specific 
complaints of back pain were noted.  On April 1, 1966 it was 
noted that the appellant's symptoms of lassitude, myalgia, 
chills, and fever were continuing.  The appellant was 
prescribed tetracycline.  

There are no subsequent notations of back pain in the service 
medical records.  No complaints or diagnoses regarding the 
appellant's back were noted at the discharge examination.  

Following his discharge from service, the appellant was seen 
in January 1970 for a physical examination at the U.S. Public 
Health Service Hospital in San Francisco, California.  
Treatment notes from this date note that no abnormalities 
were found on physical examination.  No complaints of back 
pain were noted.  


The appellant returned in April 1970 with complaints of a 
one-week history of low back pain.  X-rays of the lumbosacral 
spine were interpreted as revealing no significant 
abnormalities.  Physical examination revealed mild paraspinal 
spasms, and the appellant was diagnosed with a lumbosacral 
strain.  

In January 1971 Dr. S.H.L. examined the appellant for 
complaints of low back pain.  The appellant stated that this 
pain had started in April.  The appellant stated that he 
injured his back after falling off the porch while trying to 
do a handstand.  The appellant reported no prior back 
problems.  X-rays of the lumbosacral spine were interpreted 
as being negative.  The appellant was diagnosed with a 
lumbosacral sprain.  

Treatment notes from Dr. S.H.L. indicate that the appellant 
was next seen in March 1972 after hurting his neck while 
surfing in Hawaii.  The appellant reported moderate pain 
initially but that he was currently better.  He requested to 
have his neck and low back checked.  Physical examination was 
noted as being within normal limits.  

Available records show no treatment for back problems until 
1977 when the appellant returned to Dr. S.H.L. complaining 
that his back had "went out" three weeks prior while he was 
helping a friend dig some holes.  The appellant was admitted 
to the Marshall Hale Memorial Hospital for evaluation.  
During admission, the appellant reported a seven-year history 
of low back pain dating to a scuba accident with intermittent 
back pain since that time.  A lumbar myelogram was performed 
in July 1977 revealing a large midline herniation at L4-5.  
The appellant subsequently underwent a bilateral excision of 
the L4-5 disc in July 1977.  

Following the surgery, treatment notes indicate that the 
appellant continued to complain of recurrent flare-ups of low 
back pain.  In January 1980 a lumbar myelogram revealed 
persistence of the anterior extradural defect at the L4-5 
level.  


As a result, in January 1980, the appellant underwent 
decompression surgery of the right fifth lumbar nerve root, 
with a single level fusion from L4 to L5, using a left iliac 
bone graft.  The appellant's post-operative diagnosis was 
listed as degenerative intervertebral disc disease, L4-5.  

In December 1980 the appellant was referred to Dr. F.O.K. for 
an evaluation of his back.  On examination, it was noted that 
the appellant had a history of back problems dating back to a 
surfing accident in 1971 with recurrent pain since that time.  

Subsequent treatment notes reveal continued post-service 
treatment for recurrent low back pain, including physical 
therapy and an epidural steroid injection in August 1992.  In 
September 1992 a magnetic resonance imaging scan (MRI) of the 
lumbar spine revealed mild annular bulging and broad based 
central protrusion at L2-3; mild generalized annular bulging 
and moderate left and right intervertebral canal stenosis at 
L3-4; status post laminectomy with mild generalized annular 
bulging and mild intervertebral canal narrowing at L4-5, and 
a small, right posterolateral annular fissure at L5-S1 with 
mild bilateral intervertebral canal narrowing.  

In July 1993, the appellant was referred to Dr. P.R.W. for an 
evaluation of his back pain.  A history of back pain dating 
back to a 1971 lumbar strain was noted.  Based on his 
examination of the appellant and review of the most recent 
spine films, it was concluded that the appellant was 
suffering from recurrent episodes of severe muscle spasm 
related to degenerative and inflammatory changes above L4-5.  
No additional surgical intervention was recommended.  

In March 1996 the appellant submitted his application for, in 
pertinent part, service connection of an injury to his lumbar 
spine.  The appellant reported in his application that he 
fell off the USS Enterprise in 1967.  

In September 1996, the appellant's treating physician, Dr. 
S.H.L. wrote a letter discussing the treatment and origins of 
the appellant's back condition.  


In this letter, Dr. S.H.L. stated that the appellant had been 
under his care since January 1971.  He stated that the 
appellant was initially seen in January 1971 with a history 
of back pain since April.  

Dr. S.H.L. summarized the appellant's medical history and 
then noted that he had been told by the appellant that there 
was a question as to when his back problems first began.  Dr. 
S.H.L. stated that the appellant told him that he suffered a 
shipboard injury in March of 1967.  He stated that the 
appellant told him that he was over the side in a boatswain's 
chair painting the hull of his carrier and that from the 
chair he fell a distance of 8.5 to 9.5 stories into the 
water.  He stated that he landed flat footed and felt a 
"tweak" in his back.  He stated that he was treated briefly 
for this and was diagnosed with a lumbar strain.  

Dr. S.H.L. noted that his records clearly showed that he had 
been previously told by the appellant that he did not have 
problems with his back prior to 1971.  However, Dr. S.H.L. 
noted that the history was somewhat sparse and that it was 
conceivable that his questioning was not focussed on prior 
injuries.  Dr. S.H.L. found that, based on his knowledge of 
the appellant, he had no reason to doubt the history of a 
back injury in the Navy and its subsequent reoccurrence 
following his separation from the service.  Dr. S.H.L. 
concluded that it was his orthopedic opinion that the injury 
described as taking place in 1967 aboard ship was the 
initial, inciting trauma that subsequently led to his low 
back difficulties, specifically the injury to the L4-5 disc.  

In August 1998 the appellant underwent a VA examination.  The 
appellant's claims file was reviewed.  The appellant reported 
a history of chronic low back pain for many years.  He stated 
that he sustained a back injury in March 1966 when he fell 
from an aircraft carrier while performing a paint job.  The 
appellant reported that he continued to perform his usual 
duties after the fall without any break.  The appellant 
currently reported constant low back pain.  



On examination, the appellant walked with a normal gait with 
somewhat decreased trunk motion.  The lumbar lordosis was 
flattened and there was marked loss of motion in the 
lumbosacral spine.  These findings were concluded to be 
suggestive of degenerative joint disease changes in the 
lumbosacral spine.  The examining physician concluded that 
there was no relationship between the appellant's fall in 
1966 and subsequent degenerative changes in the spine.  In 
making this conclusion, the examining physician noted that 
the degenerative changes were not localized to one area, as 
would be the case when the changes were the result of a 
trauma.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  




The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Where a claim is well grounded VA shall assist the appellant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis is shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  





This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board finds that the appellant's claim for 
service connection for a low back disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The appellant has 
presented lay testimony of an in-service injury; he has a 
current back disability; and a physician has attributed his 
current back disability to an in-service injury.  

Where the claim is well grounded, VA has a statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The claims folder contains 
the service medical records and the RO has requested and 
received records of treatment identified by the appellant.  
The appellant underwent a VA compensation examination, and 
this report is of record.  Accordingly, no further 
development is indicated with respect to VA's duty to assist 
in developing facts pertinent to the appellant's claim.  Id.


The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 5 
Vet. App.  19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following a review of the pertinent evidence of record, the 
Board finds that a preponderance of the evidence demonstrates 
that the appellant's current low back disability was not 
incurred in service.  

The appellant contends that his current back disability was 
first incurred in service as a result of a fall from an 
aircraft carrier.  In support of his claim, the appellant has 
submitted the statement of Dr. S.H.L. who concluded that the 
appellant's described fall in the service was the initial, 
inciting trauma that led to his current low back 
difficulties.  

The appellant's accounts of when his low back disability 
arose are conflicting and inconsistent.  The appellant 
currently alleges that he initially injured his back during a 
fall from an aircraft carrier while in the service.  In his 
application for service connection, the appellant reported 
that he had fallen from the ship in 1967.  In his September 
1996 letter regarding the appellant, Dr. S.H.L. noted that 
the appellant had told him that he had fallen from the 
aircraft carrier in March 1967.  The appellant told the 
August 1998 VA examining physician that he suffered the in-
service fall in March 1966.  

Dr. S.H.L. noted that the appellant told him that he was seen 
for a short time following the fall and was diagnosed with a 
lumbar strain.  The appellant told the August 1998 VA 
examiner that he continued to do his usual duties following 
the fall without any break.  

Service medical records show a diagnosis of a back strain and 
headaches in March 1966; however, there is no notation of the 
appellant falling 8.5 to 9.5 stories from an aircraft carrier 
in 1966 or 1967.  In the days immediately following the 
diagnosis of back strain, treatment notes show that the 
appellant was treated specifically for influenza; there is no 
documentation of treatment for a back problem.  Nor are there 
any specific complaints of back pain noted subsequent to the 
March 1966 diagnosis.  No history of falling 8.5 to 9.5 
stories from and aircraft carrier was noted at the discharge 
examination, and no diagnosis of a back disorder was made at 
the discharge examination.  

Furthermore, treatment notes from the 1970s, 1980s and 1990s 
reveal that the appellant consistently reported first noting 
his current back problems after his separation from service, 
in either 1970 or 1971.  

April 1970 treatment notes from the U.S. Public Health 
Service Hospital in San Francisco, California note complaints 
of a one-week history of back pain.  A physical examination 
conducted at the same facility in January 1970 noted no 
abnormalities on physical examination.  Nor were complaints 
of back pain noted at that time.  

As Dr. S.H.L. himself has acknowledged, the appellant 
reported having no prior back problems at his initial 
consultation with Dr. S.H.L. in January 1971.  No reference 
to an earlier back injury or a 8.5 to 9.5 story fall from an 
aircraft carrier was noted.  The appellant reported that he 
had hurt his back trying to perform handstands on a porch.  
In addition, an x-ray taken of the lumbosacral spine in 
January 1971 was interpreted as being negative.  

No problems specifically relating to the appellant's back 
were noted until 1977 when the appellant reported that his 
back had "went out" while digging holes with friends.  See 
38 C.F.R. § 3.303(b) (With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes (emphasis 
added)).

During his admission at the Marshall Hale Memorial Hospital 
in July 1977, the appellant reported an approximate seven-
year history of low back pain.  This would place his initial 
back problems back to approximately 1970.  Other physicians 
the appellant has been referred to by Dr. S.H.L. have noted 
that his history of back problems originated in 1971.  

Aside from Dr. S.H.L.'s September 1996 letter, there are no 
references in the appellant's post-treatment notes finding 
that the appellant's low back condition resulted from an in-
service fall from an aircraft carrier or any other in-service 
event.  

As was noted above, Dr. S.H.L. concluded that the appellant's 
described fall in the service was the initial inciting trauma 
that led to his current low back difficulties.  

On the other hand, the August 1998 VA examining physician 
concluded that there was no link between an in-service fall 
and the appellant's current low back condition.  

The Board finds that the opinion of the August 1998 VA 
examining physician has greater probative value than the 
opinion of Dr. S.H.L., because the August 1998 VA examination 
was based on a review of the appellant's service medical 
records, as well as the remaining evidence in the appellant's 
claims file.  The August 1998 VA examination indicates that 
the VA examining physician reviewed the service records 
before rendering his conclusion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that it is not error for the 
Board to favor opinion of one competent medical expert over 
that of another when the Board gives adequate statement of 
reasons and bases).

The record indicates that Dr. S.H.L. did not review the 
appellant's service medical records.  As he noted in his 
September 1996 letter, Dr. S.H.L. indicated that his 
conclusion linking the appellant's back condition was based 
on the appellant's own reported history.  Dr. S.H.L. stated 
that he had no reason to doubt the appellant's history of a 
back injury in service.  A restatement of medical history by 
a medical examiner unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

As has been established above, there is no documentation in 
the service medical records of the appellant falling from an 
aircraft carrier.  In April 1970, the appellant only reported 
a one-week history of back pain.  In July 1977, the appellant 
reported an approximately seven-year history of back pain.  
In January 1971, the appellant was noted as reporting no 
prior history of problems with his back.  Therefore, the 
appellant's contention that his current back condition 
stemmed from an in-service  fall from an aircraft carrier 
conflicts with the service medical records as well as post-
service treatment notes which have noted the appellant as 
reporting an initial onset of his current back condition as 
being in 1970 or 1971.  

Therefore, the Board additionally finds that Dr. S.H.L.'s 
opinion has less probative value on the issue of service 
connection for a chronic low back disability because it is 
contingent on an inaccurate factual background.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Court held that Board is 
justified in rejecting a physician's opinion which relies on 
a medical history from the appellant that conflicts with the 
service medical records); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (Court held that an opinion based on an 
inaccurate factual premise has no probative value).

Furthermore, the appellant's own lay statements regarding the 
etiology of his current disability are not competent 
evidence.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that the evidence of record does not 
establish that the appellant's current low back disability is 
related to an in-service back injury.  


ORDER

Entitlement to service connection for a chronic low back 
disability is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

